FILED
                                                              MARCH 19, 2013
                                                         In the Office ofthe Clerk of Court
                                                       W A State Court of Appeals, Division III


         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                            DIVISION THREE 


In re the Marriage of:                        )        No. 30352-7-111
                                              )
RICHARD TODD WIXOM,                           )
                                              )
                      Appellant,              )
                                              )
              and                             )        UNPUBLISHED OPINION
                                              )

LINDA BUCHHOLZ WIXOM,                         )

                                              )

                      Respondent.             )


       KULIK, J.   - After Richard Todd Wixom and Linda Buchholz Wixom could not

agree on a summer schedule for their son, Ms. Wixom asked the court to set the schedule.

The court did so in a temporary order and included in the schedule a planned trip to visit

Ms. Wixom's parents. Mr. Wixom moved for an order declaring the temporary order

void ab initio. He argued that the order was unconstitutional because it created visitation

rights in nonparents without a proper basis. The court disagreed and awarded Ms. Wixom

attorney fees. On appeal, Mr. Wixom assigns error to: (1) the conclusion that the

temporary order presented no constitutional issues, (2) the award of attorney fees, and

(3) various rulings in the temporary order. We conclude that the temporary order is moot
No.30352-7-III
In re Marriage of Wixom


and affinn the trial court's order denying Mr. Wixom's motion for declaratory relief.

                                         FACTS

       In 2009, Richard Todd Wixom and Linda Buchholz Wixom agreed to a final

parenting plan for their son Jordan.! The plan provided that

      the father may have residential time with the children up to five weeks in
      the summer upon giving two weeks['] notice to mother. The parents shall
      exchange a tentative summer schedule by May IS, with the understanding
      that this schedule is for planning purposes only, and it is anticipated that
      further adjustments shall be made to the schedule.

Clerk's Papers (CP) at 2.

       Both parents filed petitions to modifY the parenting plan in the spring of 2011 and

trial was set for the fall of 2011. In the meantime, a dispute arose about Mr. Wixom's

five weeks of summer residential time.

      Until 2011, Mr. Wixom never exercised the option to have additional residential

time in the summer. On June 21, 2011, Mr. Wixom told Ms. Wixom that he wanted to

have five weeks with Jordan. He proposed July 23 to September 5, 2011. Ms. Wixom

did not agree to the full five weeks because she had made other plans.

      The major scheduling conflict was from August 8 to August 19. Ms. Wixom had

arranged for Jordan to visit his grandparents in Portland during that time. According to



       ! The parenting plan also addresses the Wixoms' two older children, but there is no

                                            2
No.30352-7-II1
In re Marriage of Wixom


Mr. Wixom, Ms. Wixom made those plans after he asked for the five weeks. According

to Ms. Wixom, they agreed that Jordan would visit the grandparents while Mr. Wixom

was away on business, but Mr. Wixom kept changing his schedule. Ms. Wixom had also

already made plans for Jordan to meet with the guardian ad litem on July 30, go to a

theme park on August 25, and go on a family camping trip during the last weekend of

August.

       The Wixoms eventually agreed that Jordan would visit Mr. Wixom from July 23 to

July 29 and from August 1 to August 7 in addition to his regular visits.

       Ms. Wixom planned to pick up Jordan at 5:00 p.m. on July 29, 2011. On the

morning of July 29, she told Mr. Wixom that she would not be able pick up Jordan until

5:45 p.m. When she got to Mr. Wixom's house, she knocked on the door, but nobody

answered. Ms. Wixom was not able to reach either Mr. Wixom or Jordan by telephone

until July 31.

Motion for Ex Parte Restraining Order

       On August 1, Ms. Wixom filed a motion for an ex parte restraining order to return

Jordan, resolve the summer schedule dispute, and award attorney fees.




dispute about residential time with them.

                                             3
No.30352-7-III
In re Marriage of Wixom


       The court granted the motion to resolve the summer schedule. It ordered that,

       Jordan's summer schedule shall look like his previous summer schedules
       prior to litigation where Mr. Wixom did not exercise any extra summer time
       . . .. Summer 2011 is modified as follows and the summer schedule in the
       Final Parenting Plan from 2009 is suspended. Summer 201 I-Jordan shall
       go to the Portland visit with his grandparents, go to Silverwood w/mom for
       his birthday, exercise last weekend in August w/mom for camping trip and
       shall remain w/mom this weekend (Aug. 5-7) as a makeup for last weekend.

CP at 53-54.

       The court then addressed attorney fees. It found that "Mr. Wixom's behavior on

July 29,2011 was unreasonable." CP at 53. It explained that there were "different ways

[the situation] could have been handled verses [sic] ... this secretive sneaky way of

taking [Jordan] with you and not calling and not telling [Ms. Wixom]." CP at 85.

Motion for Declaratory Relief

       Mr. Wixom then filed a motion for a judgment declaring "the court's orders issued

[A]ugust 5, 2011 to be void ab inito [sic] due to its State and Federal constitutional

infirmities and violations." CP at 97. He argued that the order violated his constitutional

liberty interest to parent his child because it awarded a nonparent visitation over him.

       The court denied the motion on September 23. It explained that on August 5, "[the

court] designated the rights between parents, and during mom's time [the court] allowed

the child to go on a visit .... I think that was within the discretion of the Court. I don't


                                              4

No.30352-7-III
In re Marriage of Wixom


think it created rights in the grandparents so I don't think there was a constitutional

violation." Report of Proceedings (RP) at 40-41. It also awarded Ms. Wixom $500

attorney fees pursuant to RCW 7.24.100. Mr. Wixom appeals.

                                          ANALYSIS

          August 5 Order. Mr. Wixom contends that the August 5 order contains four errors:

(1) modifying the final parenting plan by giving residential time to nonparents, (2) giving

Ms. Wixom additional residential time to make up for missing the weekend of July 29,

(3) the finding that Mr. Wixom's behavior on July 29, 2011 was unreasonable, and

(4) awarding attorney fees to Ms. Wixom.

          A threshold issue is whether this court has jurisdiction to review the August 5

order. Ms. Wixom contends that it is not reviewable because it is not a final order and

Mr. Wixom failed to seek discretionary review of it. Mr. Wixom responds that it is

reviewable because it prejudicially affects the order denying his motion for declaratory

relief.

          RAP 2.2(a) provides a list of appealable orders. The August 5 order does not

correspond to any of the orders listed. If an order is not appealable under RAP 2.2(a), this

court may grant discretionary review. RAP 2.3(a). If a party seeks discretionary review

of an order, it must designate that order in a notice for qiscretionary review. RAP 2.4(a).



                                                5

No. 30352-7-111
In re Marriage of Wixom


Mr. Wixom did not designate the August 5 order for discretionary review.

       However, this court will review orders or rulings not designated if it "prejudicially

affects the decision designated in the notice." RAP 2.4(b)(I). An order or ruling

prejudicially affects the decision designated if the designated decision would not have

occurred but for the undesignated order. Right-Price Recreation, LLC v. Connells Prairie

Cmty. Council, 146 Wash. 2d 370, 380,46 P.3d 789 (2002). The order designated for

review here is the September 23 order denying Mr. Wixom's motion for declaratory

relief. So, for this court to review any of the August 5 rulings, those rulings must be a

basis for the September 23 order.

       The September 23 order would not have occurred but for the ruling setting the

summer schedule. It is therefore reviewable. The other rulings in the August 5 order-

the finding that Mr. Wixom's behavior was unreasonable and that Ms. Wixom was

entitled to makeup time and attorney fees-were not the basis for the designated order.

Those rulings are not reviewable.

       But even if this court reviewed those rulings, they do not warrant reversal. The

evidence suggested that, on July 29, Mr. Wixom made no attempt to arrange Jordan's

return or communicate with Ms. Wixom. This evidence supports the court's finding. See

Brandli v. Talley, 98 Wn. App. 521,523,991 P.2d 94 (1999) (findings are reviewed for


                                             6

No.30352-7-II1
In re Marriage of Wixom


substantial evidence). And the court acted well within its discretion when it allocated

another weekend to Ms. Wixom to make up for the weekend of July 29. See In re

Marriage ofLuckey, 73 Wash. App. 201, 208,868 P.2d 189 (1994) (issues of visitation are

reviewed for abuse of discretion). Finally, Mr. Wixom presents no argument regarding

the August 5 award of attorney fees, so we need not consider it. See State v. Johnson, 119

Wn.2d 167,171,829 P.2d 1082 (1992); RAP 10.3(a)(6).

       Because the propriety of the August 5 order setting the summer schedule and the

order denying Mr. Wixom's motion for declaratory judgment present the same issues of

law, those issues are addressed together below.

       Summer Schedule and Denial o(Motion fpr Declaratory Relief Mr. Wixom

challenges both the August 5 and September 23 orders. He contends that the August 5

order violates several constitutional rights, the court misconstrued it, and thus the court

failed to recognize the order's constitutional violations. He also contends that the court

should have granted declaratory relief because the issue was timely raised and justiciable,

one appropriately addressed by a declaratory judgment. There is no dispute that the issue

was timely raised. The remaining issues are questions of law, which we will review de

novo. See Columbia Park GolfCourse, Inc. v. City ofKennewick, 160 Wash. App. 66, 79,

248 P.3d 1067 (2011).



                                              7

No.30352-7-III
In re Marriage of Wixom


Justiciability-Mootness

        Trial courts will not provide declaratory relief unless the claim is justiciable.

Coppernollv. Reed, 155 Wash. 2d 290, 300,119 PJd 318 (2005). A claim is justiciable if

there is:

       "( 1) ... an actual, present and existing dispute, or the mature seeds ofone,
       as distinguished from a possible, dormant, hypothetical, speculative, or
       moot disagreement, (2) between parties having genuine and opposing
       interests, (3) which involves interests that must be direct and substantial,
       rather than potential, theoretical, abstract or academic, and (4) a judicial
       determination of which will be final and conclusive."

Id. (emphasis added) (quoting To-Ro Trade Shows v. Collins, 144 Wn.2d 403,411,27

PJd 1149 (2001)). The traditional limiting doctrine of mootness is inherent in these

requirements. To-Ro Trade Shows, 144 Wn.2d at 411. This court will generally not

review issues that are moot. In re Marriage ofHorner, 151 Wn.2d 884,891,93 PJd 124

(2004).

       An issue is moot if "the court can no longer provide effective relief," Brown v.

Vail, 169 Wn.2d 318,337,237 PJd 263 (2010); it is rendered purely academic, Grays

Harbor Paper Co. v. Grays Harbor County, 74 Wash. 2d 70, 73, 442 P.2d 967 (1968); there

is no longer a controversy between the parties, State ex rei. Chapman v. Superior Court,

15 Wn.2d 637,639-42,131 P.2d 958 (1942); or if a substantial question no longer exists.

Sorenson v. City ofBellingham, 80 Wash. 2d 547, 558,496 P.2d 512 (1972).

                                               8

No. 30352· 7·III
In re Marriage of Wixom


       Mr. Wixom contends that the August 5 order setting the summer schedule is not

moot because the superior court has empowered Ms. Wixom to deprive Mr. Wixom of

visitation in the future. Mr. Wixom perceives that the August 5 order encourages Ms.

Wixom to deprive him of visitation, but the order merely states,

       Jordan's summer schedule shall look like his previous summer schedules
       prior to litigation where Mr. Wixom did not exercise any extra summer time
       . . .. Summer 2011 is modified as follows and the summer schedule in the
       Final Parenting Plan from 2009 is suspended. Summer 20 II-Jordan shall
       go to the Portland visit with his grandparents, go to Silverwood w/mom for
       his birthday, exercise last weekend in August w/mom for camping trip and
       shall remain w/mom this weekend (Aug. 5·7) as a makeup for last weekend.

CP at 53·54. This order created a schedule for the summer of 2011 because the parties

were unable to agree on one without court intervention. Because the summer of 20 11 has

long passed, the issue the August 5 order addresses is moot now and was moot on

September 23,2011, when the trial court denied Mr. Wixom's motion for a declaratory

judgment. Because the issue was moot, the trial court correctly refused to declare the

August 5 order void ab initio.

       Given our conclusion that the August 5 issues are moot, we need only address

attorney fees.




                                            9

No.30352-7-III
In re Marriage of Wixom


       Attorney Fees-Trial Court. An award of statutory attorney fees will not be

disturbed absent a clear abuse of discretion. Fluke Capital & Mgmt. Servs. v. Richmond,

106 Wn.2d 614,625, 724 P.2d 356 (1986) (quoting Mktg. Unlimited, Inc. v. Jefferson

Chern. Co., 90 Wn.2d 410,412,583 P.2d 630 (1978), overruled by Scott Fetzer Co. v.

Weeks, 114 Wash. 2d 109, 786 P.2d 265 (1990)). When an erroneous view of the law is the

basis for a decision, the decision is an abuse of discretion. Dix v. ICT Group, Inc., 160

Wn.2d 826,833, 161 P.3d 1016 (2007).

       "[T]he court may make such award of costs as may seem equitable and just" in a

proceeding for a declaratory judgment. RCW 7.24.100. "Costs" allows a party to recover

the expense incurred by prosecuting or defending against a suit for declaratory judgment.

Seattle Sch. Dist. No.1 v. State, 90 Wn.2d 476,541,585 P.2d 71 (1978) (quoting Rocky

Mountain Fire & Cas. Co. v. Rose, 62 Wash. 2d 896, 899-900, 385 P.2d 45 (1963)). It does

not include "attorneys' fees," except when some other statute is the basis for those fees.

Id.

       The trial court incorrectly awarded $500 in attorney fees to Ms. Wixom pursuant to

RCW 7.24.100. To support that award, the court would have to rely on some other statute

in addition to RCW 7.24.100. Here, the court relied only on RCW 7.24.100. Ms. Wixom

concedes that this was incorrect and asks that this court reduce the award to "reflect just


                                             10 

No.30352-7-II1
In re Marriage a/Wixom


statutory attorney fees." Br. ofResp't at 15. However, she does not point to any statute

as a basis for those fees.

       We reverse the award of attorney fees.

       Attorney Fees on Appeal. Both parties ask for attorney fees on appeal under

RCW 26.09.140 and due to each other's intransigence. A party may request attorney fees

on appeal if applicable law grants the right to recover attorney fees. RAP 18.1(a). An

award of attorney fees is discretionary. See In re Marriage a/Buchanan, 150 Wash. App.
730, 740, 207 PJd 478 (2009).

       RCW 26.09.140 provides that the court may order a party to pay the other's

attorney fees on appeal "after considering the financial resources of both parties." This

court may award RCW 26.09.140 attorney fees only if the party requesting attorney fees

files an affidavit showing his or her financial resources. RAP 18.l(c). Neither party has

filed such an affidavit.

       lfintransigence is established, the parties' financial resources need not be

considered. In re Marriage   0/ Mattson, 95 Wash. App. 592, 606, 976 P.2d 157 (1999).          A

party's intransigence in this court or the trial court may support an award of attorney fees

on appeal. Id. Both of the parties say that the other is intransigent, but neither cite to

anything in the record that demonstrates intransigence.


                                              11 

No.30352-7-III
In re Marriage of Wixom


       We affirm the denial of declaratory judgment, reverse the September 23 award of

attorney fees, and decline to award attorney fees on appeal.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.

                                          ~/rP_·_
                                          Kulik, J.

WE CONCUR:




Brown, J.
                                            ~fat!)=
                                          Siddoway, A.C.J.




                                            12